DETAILED ACTION
This is the Office action based on the 16870121 application filed May 8, 2020, and in response to applicant’s argument/remark filed on September 15, 2021.  Claims 1-20 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
The term “passivation gas” is recited in many claims.  The specification fails to define this term.  Although the specification discloses “(t)he passivant gas can be a gas including sulfur or can be HBr or SiCl4.  Etch products of the gas may passivate the sidewalls blocking lateral etching. The resulting sidewalls may be smooth and with improved control of linewidth and profile” in paragraph 0024 and “A passivant gas 140 including sulfur forms a passivating layer on the vertical sidewalls and blocks lateral etching. The passivating layer also forms on the horizontal surface being etched, but does not stop etching in the vertical direction due to the continuous bombardment of 2, SF6, SO, COS, and H2S” in paragraph 0031, these are not considered a definition of this term.  For the purpose of examining the term “passivation gas” will be interpreted as any gas that is capable of passivate a surface to reduce an etching of that surface..

 Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 16-17 and 19-20 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawai et al. (U.S. PGPub. No. 20040222185), hereinafter “Kawai”:--Claims 16, 17, 19 and 20: Kawai teaches a method of etching a stack layer comprising a thin metal film ([0021]), such as Ru ([0026, 0047]), comprisingforming a plasma from a mixed gas comprising halogen-containing gas and an electron donating gas ([0021]), wherein the halogen-containing gas may be Cl2 ([0023]) and the electron donating gas may be SO2 ([0024]), then etching the stack layer using the plasma (Fig. 1A-1B).      It is noted that the Cl2 reads on the gas including chlorine gas and SO2 reads on the passivation gas including sulfur recited in claim 16.      Alternately, although Kawai does not disclose the exact combination of components recited in claim 16, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use plasma .

Claims 10, 12 and 14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shen et al. (U.S. PGPub. No. 20160104630), hereinafter “Shen”:--Claim 10, 12, 14: Shen teaches a method of etching a barrier film comprising refractory metal, comprisingforming a mask 216 over the barrier film 208 over a substrate, the barrier film 208 is made of Ru ([0018-0019], Fig. 2A);loading the substrate in a process chamber;flowing a continuous gas and a pulsed gas into the chamber ([0031], Fig. 3);generating a plasma by using a RF power source ([0032-0033]), wherein the plasma etches the barrier film (Fig. 3).      Shen further teaches that the pulsed gas may comprise a halogen gas and a hydrogen gas, wherein the halogen gas is pulsed between a high flow and a low flow, wherein the high flow may be 500-1000 sccm and the low flow may be 0-100 sccm, and wherein the hydrogen gas is pulsed between a high flow and a low flow, wherein the high flow may be 100-1000 sccm and the low flow may be 0-90 sccm ([0040]). It is noted that the halogen gas is equivalent to the reactant gas and the hydrogen gas is equivalent to the passivation gas as recited in claim 10.  This reads on the limitation “while flowing the reactant gas, pulsing a passivation gas”.       Alternately, it would have been obvious to one of ordinary skill in the art at the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 18 rejected under U.S.C. 103 as being unpatentable over Kawai as applied to claim 16 above, and further in view of Kanarik et al. (U.S. Pat. No. 20130119018), hereinafter “Kanarik”:--Claim 18: Kawai teaches the invention as in claim 16 above.  Kawai fails to teach pulsing the passivation gas.
 Claim 11 rejected under U.S.C. 103 as being unpatentable over Shen as applied to claim 10 above, and further in view of Kanarik:--Claim 11: Shen teaches the invention as in claim 10 above.  Shen further teaches to pulse the bias power ([0041]).  Shen is silent about the frequency of pulsing the bias power, and fails to teach the feature flowing the passivation gas into the plasma processing chamber for a first period of time; and stopping the flowing of the passivation gas into the plasma processing chamber when supplying the power for a second period of time that is longer than the first period of time. 
Claims 1-9 rejected under U.S.C. 103 as being unpatentable over Kawai in view of Kanarik and Nagamoto et al. (U.S. PGPub. No. 20190311915), hereinafter “Nagamoto”:--Claim 1, 4,  5, 6, 7, 8, 9: Kawai teaches a method of etching a stack layer comprising a thin metal film ([0021]), such as Ru ([0026, 0047]), comprisingforming a plasma from a mixed gas comprising halogen-containing gas and an electron donating gas ([0021]), wherein the halogen-containing gas may be Cl2 ([0023]) and the electron donating gas may be SO2 ([0024]), then etching the stack layer using the plasma (Fig. 1A-1B).  .  Kawai further teaches that the mixed gas further comprises oxygen and argon gas ([0026]).2 gas while flowing the oxygen gas to etch the Ru layer in the invention of Kawai modified by Kanarik because Nagamoto teaches to first oxidize the Ru to form ruthenium oxide then remove to remove the ruthenium oxide by using the Cl2.  It is noted that during the first portion of the pulse the Ru surface would be oxidized and during the second portion of the pulse the ruthenium oxide would be removed by the Cl2, and that the oxygen gas would be pulsed between a first flow rate and a second flow rate, i.e. continuously flowing by some amount during the whole period.  --Claims 2, 3: Kawai fails to teach to intermittently flow the passivation gas at a second frequency lower than the first frequency of pulsing the source power.          Kanarik teaches that the pulsing of the gas and of the RF power may be independently controlled ([0026]), such that the trailing edge and leading edge of the RF pulse signal may be synchronous ([0026]), and that the duty cycle of the RF power may be higher or lower than the duty cycle of the gas flow ([0018-0020, 0025-0026, 0029-0030]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the passivation gas at a lower frequency than pulsing the source power, and to flow the passivation gas 

 Claims 10-15 rejected under U.S.C. 103 as being unpatentable over Kawai in view of Kanarik, Nagamoto and Stojakovic et al. (U.S. Pat. No. 20050051820), hereinafter “Stojakovic”:--Claims 10, 12, 13, 14, 15: Kawai teaches a method of etching a stack layer comprising a thin metal film ([0021]), such as Ru ([0026, 0047]), comprisingforming a plasma from a mixed gas comprising halogen-containing gas and an electron donating gas ([0021]), wherein the halogen-containing gas may be Cl2 ([0023]) and the electron donating gas may be SO2 ([0024]), then etching the stack layer using the plasma (Fig. 1A-1B).  .  Kawai further teaches that the mixed gas further comprises oxygen and argon gas ([0026]).        It is noted that the Cl2 reads on the gas including chlorine gas and SO2 reads on the passivation gas including sulfur recited in claim 10.       Kanarik teaches that when plasma etching a substrate, it would be advantageous to pulse both the power and the gas flows ([0016-0017]) to improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect ([0043]).  It is noted that Kanarik further teaches that the method applies to both plasma generated by capacitive RF 
Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Kawai and Kanarik do not teach intermittently flowing a passivation gas while flowing an oxygen gas as recited in claim 1, this argument is persuasive.  New ground of rejection based on Kawai in view of Kanarik and Nagamoto is shown above.--Regarding Applicant’s argument that the gases taught by Kawai would results in many millions of combinations, thus one of skill in the art would not obtain the claimed combination in claim 16, i.e. a gas including chlorine and a gas including sulfur, this argument is not persuasive.  Kawai teaches in paragraph 0021 “A method of dry-etching a multi-layer film material in accordance with an aspect of the present invention is a method of dry-etching a multi-layer film material including a thin metal film, wherein a combination of at least one of gases including a gas containing a carbonyl group and a gas containing a halogen element, and an electron donating gas is used as an etching gas”.  Kawai specifically identifies 15 chemical formulas as the group of  gas containing a carbonyl group and a gas containing a halogen element, and 18 chemical formulas as the electron donating gas ([0023-0024]).  However, within the gases listed above, there are 4 sulfur-containing gases and 7 chlorine-containing gases.  It is noted that Applicant fails to define the term “passivation gas”.  Therefore, one of skill in the art would obtain 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713